Exhibit 10.54


ALPHANET SOLUTIONS, INC.
7 RIDGEDALE AVENUE
CEDAR KNOLLS, NEW JERSEY 07927


March 3, 2003


Mr. Richard G. Erickson
880 New England Drive
Westfield, NJ 07090


Dear Rich:

We refer to the Letter Agreement between you and AlphaNet Solutions, Inc. (the
“Company”) which we executed effective March 15, 2002 (the “March 15 Letter”)
pursuant to which you were retained by the Company as a consultant and our
letter between you and the Company dated February 14, 2003 (the “February 14
Letter”). You and the Company have agreed that, in the interests of clarity, the
provisions of Paragraph 8 of the February 14 Letter should be amended by
striking the entirety thereof and substituting a new paragraph 8, and that
otherwise the provisions of the February 14 Letter remain effective as of the
dates indicated therein.

        We are, in this Letter Agreement (this “Amendment”), repeating below the
numbered paragraphs of the February 14 Letter except that we have included the
new Section 8:


1.  Your engagement as a consultant to the Company is continued until June 30
2003, provided that the Company may, from time to time, further extend the
engagement to and including December 31, 2003.


2.  Upon execution of this Amendment we will pay to you all amounts due to you
by the Company and remaining unpaid as February 14, 2003 (the “Effective Time”)
under the March 15 Letter as extended to the date hereof. We understand that
that amount is $ 100,000.


3.  For the period commencing at the Effective Time the Company will pay you for
your consulting services at the rate of $35,000 per month. There will be no
bonus payment.


4.  The conditions for your furnishing services as a consultant, the payments to
the Limited Liability Company to which we have made previous payments, the
nonassignability of the personal services required by the consulting
arrangement, and the other terms and conditions of the March 15 Letter remain in
place except as modified herein. In the event that a mutually acceptable
Employment Agreement as referred to in the March 15 Letter has not been executed
by you and the Company on or before June 30, 2003 (or such later date to which
your engagement has been extended pursuant to paragraph 1 hereof) or this
agreement is terminated for any reason other than the reasons specified in
paragraph 7 below, we will pay to you as an additional engagement fee, an
engagement termination fee equal to 12 months of the engagement fee as set forth
in paragraph 3 hereof, except as set forth in paragraph 7 hereof.


5.  The March 15 Letter contemplated the issuance to you of options to purchase
275,000 shares of the common stock of the Company. In lieu of providing the
options to you pursuant to an Employment Agreement, we have issued the options
to you on February 7, 2003 pursuant to the terms of the Company’s 1995 Stock
Plan and accompanying Stock Option Agreement. The options will have the same
terms and vesting schedule as set forth in the March 15 Letter. The exercise
price of the options will be in accordance with the Company’s 1995 Stock Plan
based on the closing price on February 7, 2003. The options will not be
“incentive stock options.” In the event that a mutually acceptable Employment
Agreement as referred to in the March 15 Letter has not been executed by you and
the Company on or before June 30, 2003 (or such later date to which your
engagement has been extended pursuant to paragraph 1 hereof), or your engagement
as a consultant has terminated for any reason other than the reasons specified
in paragraph 7 below, 100% of the aforementioned 275,000 options will vest and
all such options, including 100% of the 25,000 stock options which we previously
provided to you in 2002 pursuant to the March 15 Letter, will be exercisable
thereafter for one year, except as set forth in paragraph 7 hereof. In the event
your engagement has not been terminated at the time of a Change in Control of
the Company (as hereinafter defined in this paragraph) 100% of the
aforementioned 275,000 options will vest and all such options, including 100% of
the 25,000 stock options which we previously provided to you in 2002 pursuant to
the March 15 Letter, will be exercisable thereafter for one year. For purposes
of the accelerated vesting and extension of the exercise period of such stock
options upon a change of control, a Change in Control shall be deemed to have
occurred when: (a) there is a dissolution or liquidation of the Company; (b)
there is a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a direct or indirect
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the shareholders of the Company or their relative stock holdings); (c) there is
a merger in which the Company is the surviving corporation but after which the
shareholders of the Company prior to such merger (other than any shareholder
which merges (or which owns or controls another corporation which merges) with
the Company in such merger) own less than 50% of the voting shares or other
equity interests in the Company after such merger; (d) there is a sale of
substantially all of the assets of the Company; (e) there is an acquisition,
sale or transfer of a majority of the outstanding shares of the Company by
tender offer or similar transaction; (f) a new or existing shareholder who may
be a member of management (other than you) or an affiliate obtains unilateral
control, directly or indirectly, of the Company or its Board of Directors,
whether alone or in concert with others; (g) a new shareholder or group of
shareholders that may include current management (other than you) or affiliates
obtains unilateral control, directly or indirectly, of the Company or its Board
of Directors; (h) there is an involuntary change in the composition, as of the
Effective Time, of more than 33% of the Board of Directors of the Company; or
(i) any person, entity or combination thereof controls, individually or
collectively, through ownership, assignment, voting proxy or the like, 50% or
more of the outstanding voting shares ordinarily having the right to vote for
the election of the directors of the Company or the combined voting power
thereof.


6.  On or before June 30, 2003 (or such later date to which your engagement has
been extended pursuant to paragraph 1 hereof), at the sole discretion of the
Board of Directors of the Company, the consulting engagement pursuant to this
Amendment may be converted by the Company into an 18-month mutually agreed
Employment Agreement (rather than the two years referred to in the March 15
Letter) generally in accordance with the provisions of the March 15 Letter
except that under an Employment Agreement, no additional option to purchase
common stock of the Company will be provided to you.


7.  In the event your engagement by the Company is terminated because you
voluntarily terminate the engagement before June 30, 2003 (or such later date to
which your engagement has been extended pursuant to paragraph 1 hereof), or is
terminated by the Company because (i) you are convicted of (including a plea of
guilty or no contest as to) any crime (whether or not involving the Company)
constituting a felony, indictable offense, or offense punishable by
incarceration in excess of six months in the jurisdiction involved; (ii) you
have engaged in any substantiated act involving moral turpitude; (iii) your
gross neglect or misconduct in the performance of your engagement including the
willful failure or refusal to perform such duties as may reasonably be assigned
to you by the Board of Directors of the Company consistent with your position as
Chief Executive Officer, or (iv) your material breach of any provision of this
Agreement; provided, however, that with respect to clauses (iii) or (iv), we
will give to you advance notice so that you will have at least ten business days
to cure any such breach, the 100% vesting of the options will not occur, the
options then unvested will be cancelled, and any vested option will be
exercisable in accordance with the Plan pursuant to which they are issued, and
the engagement termination fee will not be payable; provided that in such event,
however, the Company would pay to you amounts due to you pursuant to paragraph 3
hereof prorated to the date of such termination.


8.  Although the Company and you do not believe that any remuneration hereunder
will not be deductible by the Company by reason of the applicability of Section
280G of the Internal Revenue Code (the “Code”), the Company and you agree that
the amounts to be paid hereunder are subject to the following and that in the
event any payment or benefit received or to be received by you in connection
with a change in ownership or effective control of the Company or a change in
ownership of substantial assets of the Company within the meaning of Section
280G, or the termination of your engagement (collectively, “Total Payments”)
would not be deductible, in whole or in part, by the Company as the result of
Section 280G of the Code, the Company shall pay to you an amount equal to the
payments and benefits due under this Agreement reduced until no portion of the
Total Payments is not deductible as the result of Section 280G of the Code (the
“Reduced Amount”), by the Company reducing or delaying, to the extent necessary,
the payments due hereunder; provided, however, that the Company shall first
reduce the termination fee before reducing or delaying other amounts or benefits
due so long as, after such reduction and such delay, the aggregate present value
of the Total Payments is no more than the Reduced Amount. However, in the event
that the Parachute Payments are greater than four and eleven one-hundredths
(4.11) times the Base Amount, as those terms are defined in Section 280G of the
Code, then the Total Payments will not be so reduced or delayed, but instead the
Total Payments will be paid by the Company to you in full pursuant to the terms
of this Agreement, and you will be responsible to pay the amount of any federal,
state and local income taxes and any excise tax imposed by Section 4999 of the
Code on such payments due hereunder (the “Excise Tax”), and the Company shall
have no obligation to pay to you any additional payment for such Excise Tax, if
any, and you shall have no liability or responsibility to reimburse the Company
for any losses incurred by the Company as a result of the Company’s inability to
deduct such payment, in whole or in part, as the result of Section 280G of the
Code. For purposes of the above limitations, (A) no portion of the Total
Payments which shall have been reduced as described herein prior to the date of
payment, shall be taken into account, (B) no portion of the Total Payments shall
be taken into account which, in the opinion of tax counsel selected by you and
acceptable to the Company’s independent auditors, which opinion shall be
addressed to the Company, and which opinion shall be acceptable to the Company’s
independent auditors, is not likely to constitute a “parachute payment” within
the meaning of Section 280G(b)(2) of the Code, and (C) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments, the
applicability of Section 280G of the Code (and the Treasury Regulations
promulgated thereunder), and all computations thereunder, shall be determined by
the Company’s independent auditors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code (and the Treasury Regulations promulgated
thereunder). The Company and you shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for any Excise Tax with respect to the payments
and benefits due under this Agreement. As promptly as practicable following such
determination and the elections hereunder, the Company shall pay or distribute
to you or for your benefit such payments and benefits as are then due to you
under this Agreement and shall promptly pay or distribute to you or for your
benefit in the future such payments and benefits as become due to you under this
Agreement. In the event that an underpayment of payments and benefits due to you
under this Agreement occurs as a result of a miscalculation of the Total
Payments as a “parachute payment” within the meaning of Section 280G of the
Code, such underpayment shall be paid promptly by the Company to you or for your
benefit, together with interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.


9.  The March 15 Letter as modified by this letter, together with the applicable
provisions of the Company’s 1995 Stock Plan and the Stock Option Agreement
referred to herein, constitutes the entire agreement between the Company and you
relating to your relationship with the Company.


        Please indicate your acceptance and agreement to the foregoing terms by
signing in the space provided below for this purpose.


Very truly yours,

STAN GANG
——————————————
STAN GANG
Chairman of the Board


ALL THE FOREGOING IS ACCEPTED AND
AGREED TO ON THIS 3rd DAY OF
MARCH, 2003, AS OF THE 14TH DAY OF
FEBRUARY 2003.


RICHARD G. ERICKSON
——————————————
Richard G. Erickson
